Citation Nr: 1144896	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to a temporary total evaluation due to convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1972 to August 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and an October 2009 Board remand.

The Board denied the claim on appeal by an October 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an April 2011 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development in compliance with the Joint Motion.

A letter was sent to the Veteran and his representative on August 8, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  That same month, the Veteran sent in additional medical evidence with a waiver of RO adjudication and a request that the Board immediately process his appeal.  

The issue of entitlement to a temporary total evaluation due to convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record indicates that the Veteran's cervical spine disability is related to active service.


CONCLUSION OF LAW

A cervical spine disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a cervical spine disorder, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran has asserted that his cervical spine disorder is related to his lumbar spine disability and/or to active service.  

The Veteran's service treatment records (STRs) are silent for any cervical spine complaints, treatment, or injury.  An April 1984 STR noted that an x-ray of the cervical, thoracic, and lumbar spines indicated degenerative spurring of the thoracic spine and lumbar spine.  Reports of medical examination dated in July 1981, June 1984, May 1986, November 1990, and April 1993 each indicated a normal spine.

August and September 2006 private medical records provided diagnoses of cervical spondylosis with myelopathy and spinal cord compression.  October 2006 private records indicated an anterior cervical discectomy and fusion was conducted.  In November 2006, the Veteran was status-post cervical fusion.  

A July 2008 VA examination was conducted upon a review of the claims file and the medical evidence.  The diagnosis was cervical spondylosis with myelopathy and cervical spine fusion.  After a thorough physical examination, the examiner provided an opinion that the Veteran's cervical spine disability was not related to his service-connected lumbar spine disability.  In the section provided for the supporting rationale, the examiner stated that the opinion was based on a review of the claims file and all medical evidence.  No other explanation was provided.

A November 2008 private medical opinion was submitted.  Dr. RT stated that he had been the Veteran's physician since 2000, had reviewed the STRs and other medical records, and had been requested to provide an opinion regarding the relationship of the arthritis in the cervical and lumbar spine areas.  Dr. RT stated that degenerative joint disease of the cervical and lumbar spine were frequently present simultaneously and that upon review of the STRs, he found that the arthritis of the cervical spine and lumbar spine would be seen together due to injury.

In an April 2011 addendum, Dr. RT stated that his positive medical nexus opinion that he provided in 2008 was unchanged.  He stated that the Veteran's cervical spine arthritis is secondary to or related to military service, just as the lumbar spine arthritis is.  Dr. RT explained that there were two injuries to the back, the injury in 1984 and a later injury in 1992 wherein he aggravated his back conditions.  Dr. RT stated that manifestations of traumatic injury can take years to observe on an x-ray.  He also noted that the other segments of the spine were injured in that 1984 incident and objectively documented during military service, and that this actually provided a medically sound etiology for the cervical spine disability.  Dr. RT also noted that he had been the Veteran's treating physician since service discharge and was aware that there had been no intervening cervical spine injury.  

The Board finds that the evidence of record supports a finding of service connection for a cervical spine disability.  First, there is a current disability as both VA and private records provided diagnoses of cervical spondylosis, myelopathy, and spinal cord compression.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence in supporting its findings).  Second, there is an in-service event because the Veteran injured his thoracic spine and lumbar spine during service.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  Although the STRs revealed no complaints, treatment, or injuries of the cervical spine, and a 1984 STR x-ray report did not indicate any cervical spine arthritis, as Dr. RT opined, this does not necessarily demonstrate that no injury to the cervical spine took place.  Rather, manifestations of a traumatic injury can appear much later in time.  The Board finds this competent medical opinion to be persuasive.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that any person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions may provide competent medical evidence).

Third, the preponderance of the probative and persuasive evidence of record demonstrates that the cervical spine disability is related to active service.  See Madden v. Brown, 125 F.3d at 1481.  Although a VA examiner provided an opinion that the cervical spine disability was not related to the service-connected lumbar spine disability, the Board does not accord this opinion any weight, because it provided no supporting explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  Additionally, the examiner did not provide an opinion regarding whether the cervical spine disability was related to active service.  See Stefl, 21 Vet. App. at 123-24 (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

Dr. RT, however, provided an opinion that the cervical spine disability is related to the lumbar and thoracic spine injury that occurred during active service.  He stated that he reviewed the STRs and other medical evidence, noted the 1984 back injury, and provided supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl, 21 Vet. App. at 124 (noting that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Dr. RT addressed the in-service x-ray report that noted lumbar and thoracic arthritis but not cervical spine arthritis, and also noted that the Veteran had not suffered any intervening cervical spine injury.  The Board thus finds this opinion competent, and credible, and persuasive, as it was provided upon a review of the relevant medical evidence and provided supporting rationale.  See Gabrielson, 7 Vet. App. at 40.  Thus, the persuasive evidence of record demonstrates that a cervical spine disability is related to active service.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for a cervical spine disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required for the AMC to adjudicate this issue in the first instance, to obtain additional medical records, and to conduct any other relevant development of the claim.  

The Veteran has claimed entitlement to a temporary total evaluation due to convalescence, based on his anterior cervical discectomy and fusion.  A temporary total disability rating may be assigned when it is established by report at hospital discharge or outpatient release that surgery for a service-connected condition necessitates at least one month of convalescence.  38 C.F.R. § 4.30(a)(1) (2011).  

First, because service connection was denied until issuance of this decision, the RO denied this claim based on the fact that the cervical spine surgery was not related to a service-connected condition.  Thus, the RO has not yet had the opportunity to adjudicate this claim on the merits.  Accordingly, remand is necessary for such consideration.  

Second, private medical records demonstrate that the Veteran underwent cervical fusion on October 16, 2006.  The record is not complete, however, regarding the Veteran's post-surgery status, to include his status at discharge.  There is no discharge report of record and there are no other treatment records dated after the surgical note until a check-up in November 2006.  Any additional records should therefore be obtained.  Additionally, if the private records do not adequately demonstrate the Veteran's status at discharge, the AMC should, if necessary, obtain a medical opinion regarding the requirement of convalescence after such a surgery.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that he provide the proper authorization for the AMC to obtain the private medical records regarding his surgery beginning in October 2006.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  If deemed necessary by the AMC, obtain a medical opinion regarding the Veteran's need for convalescence after his October 2006 anterior cervical discectomy and fusion.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


